Motion to dismiss appeal granted, without costs, unless appellants perfect appeal, file note of issue, and file and serve record and brief on or before December 10, 1960 and are ready for argument at the January 1961 Term of this court, in which event the motion is denied. Appellants should settle the record in accordance with the practice and may review by appeal the board’s decision of settlement. If additional material is added to the record it may be filed in printed or mimeographed form as an addendum to the record now on file.